Citation Nr: 1645032	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1964 to August 1967.

This matter first came before the Board of Veterans' Appeals (Board) on appeal from the April 2010 rating decision of the RO in Albuquerque, New Mexico, which denied service connection for PTSD.  Subsequently, upon a special review of the file, the RO issued the August 2010 rating decision, which decision, in pertinent part, denied service connection for PTSD.  In a June 2014 decision, the Board remanded the matter for additional development.  Unfortunately, for the reasons discussed below, the Board must once again remand the issue on appeal for additional development.  As such, the Board need not discuss whether the Agency of Original Jurisdiction (AOJ) adequately complied with the June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As addressed in the June 2014 Board remand, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the AOJ.






REMAND

Service Connection for an Acquired Psychiatric Disorder, Including PTSD

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board's June 2014 decision instructed the AOJ to obtain from the National Personnel Research Center (NPRC) and U.S. Army and Joint Services Records Research Center (JSRRC) any unit histories for the Veteran's unit from January through May 1965, and morning reports from March through May 1965 that might reflect the Veteran's reported travels to Vietnam.  In the event that one of the Veteran's claimed stressors could be verified, then the Veteran was to be provided with a VA psychiatric examination to determine whether the Veteran has PTSD as the result of such verified stressor(s).  Per the June 2014 Board remand directives, the RO attempted to obtain any unit history reports and morning reports from the NPRC and JSRRC, but was unsuccessful because such records were not maintained.  Given that the RO was unable to verify any of the Veteran's claimed in-service stressors, a VA examination was not provided.

In this case, the Veteran has advanced having PTSD as a result of military service.  The record reflects that the Veteran underwent a mental health assessment at a VA Medical Center (VAMC) in September 2009, at which time the diagnosis was PTSD.  One of the stressors the Veteran identified involved witnessing injured and deceased soldiers being transported through Futema Air Station in Okinawa, Japan during the time the Veteran was stationed there.  It is unclear from the record whether documents concerning this stressor have been sought.  As such, the Board finds that further development is warranted to attempt to confirm this claimed stressor. 

Additionally, the Veteran asserted that witnessing the injured and deceased soldiers in Okinawa.  There is some indication in the record that the Veteran may have exhibited symptoms of anxiety disorder and/or dementia, which also has a lower evidentiary standard to support a service connection disability claim.  As such, the Board finds remand necessary to obtain a VA examination assessing all of the Veteran's current acquired psychiatric disorders, and whether any of the disorders are related to one of the reported in-service stressors.

Finally, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran continues to receive medical treatment and mental health counseling from VA.  On remand the AOJ should attempt to obtain any outstanding VA treatment records for the period from March 2012.  

Accordingly, the case is REMANDED for the following actions:

1.	The AOJ should contact the JSRRC, the NPRC, the Gray Research Center and/or other appropriate records depository and research agencies, and request that it obtain and associate with the claims file copies of any reports or articles regarding whether injured and/or deceased soldiers were transported through Futema Air Station during the time period of January 1965 through January 1966.  All attempts should be documented in the claims file.

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's acquired psychiatric disorders, not already of record, for the period from March 2012.

3.	Schedule a VA examination in order to assess any or all of the Veteran's current acquired psychiatric disorders.  The VA examiner should diagnose all acquired psychiatric disorders and then provide the below opinions.  The claims folder should be made available to the examiner for review, who should indicate on the examination report that he/she has reviewed the relevant documents.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)  Does the Veteran have a current diagnosis of PTSD?  If the VA examiner concludes that the Veteran does not have a current diagnosis of PTSD, the VA examiner should explain why the previous VAMC diagnosis of PTSD is incorrect. 

B)	If the Veteran does have a current diagnosis of PTSD, is the PTSD caused by the Veteran witnessing injured and deceased soldiers while stationed in Okinawa? 

C)	If the Veteran has a current diagnosis of PTSD, is the stressor of witnessing injured or deceased soldiers adequate to support a diagnosis of PTSD; and, if so, are the Veteran's current PTSD symptoms related to this stressor?

D)	Does the Veteran have a current diagnosis of any other acquired psychiatric disorder(s)?  If so, opine as to whether it is at least as likely as not that any such acquired psychiatric disorder is related to the Veteran's reported stressors, to include witnessing injured and deceased soldiers in Okinawa.

4.	Then, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

